Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 26, 2018

                                     No. 04-17-00721-CR

                         EX PARTE BRANDON STANLEY GRIGG,


                   From the County Court at Law No. 14, Bexar County, Texas
                                    Trial Court No. 497283
                           Honorable Karen Crouch, Judge Presiding


                                        ORDER

Sitting:        Sandee Bryan Marion, Chief Justice
                Karen Angelini, Justice
                Luz Elena D. Chapa, Justice


         We abated this appeal and remanded the case to the trial court to make findings of fact
and conclusions of law. The trial court’s findings of fact and conclusions of law have been filed
in this court. We therefore order that this appeal be reinstated on this court’s active docket.



                                                                     PER CURIAM

           ATTESTED TO: __________________________
                       Keith E. Hottle
                       Clerk of Court